



Exhibit 10.31
MYOVANT SCIENCES LTD.
RESTRICTED STOCK AWARD AGREEMENT
(2016 EQUITY INCENTIVE PLAN)


This Restricted Stock Award Agreement (the “Agreement”), dated __________ (the
“Grant Date”), is made by and between Myovant Sciences Ltd., a Bermuda exempted
limited company (the “Parent”) and ____________ (the “Participant”).
1.    Definitions. Capitalized terms used but not defined herein have the
meaning set forth in the Myovant Sciences Ltd. 2016 Equity Incentive Plan (the
“Plan”).
2.    Grant of Restricted Stock. Subject to the provisions of this Agreement and
the provisions of the Plan, the Parent hereby grants to the Participant
_____________ restricted shares of Common Stock of the Parent (the “Restricted
Shares”).
3.    Vesting and Forfeiture.
(i)    Generally. Except as set forth below in clauses (ii) and (iii),
one-hundred percent (100%) of the Restricted Shares will vest and become
non-forfeitable, as follows: Twenty­five percent (25%) of the Restricted Shares
will vest and become non-forfeitable on the first anniversary of the Start Date
(as defined in the Participant’s employment agreement with Myovant Sciences,
Inc. (the “Company”), dated ___________(the “Employment Agreement”)) and the
remaining balance will vest and become non-forfeitable in a series of twelve
(12) successive equal quarterly installments measured from the first anniversary
of the Start Date; provided, however, that the Restricted Shares described in
this clause (i) will only vest and become non-forfeitable on each such vesting
date if, and only if, the Participant remains in Continuous Service with the
Company on each applicable vesting date.
(ii)    Termination of Continuous Service. Notwithstanding the foregoing and
subject to clause (iii) below, if the Participant’s Continuous Service ceases
for any reason, all unvested Restricted Shares shall be forfeited; provided,
however, that if the Participant’s Continuous Service ceases because the
Participant is terminated without Cause or if the Participant resigns for Good
Reason (each as defined in the Employment Agreement), fifty-percent (50%) of the
Participant’s then unvested Restricted Shares shall immediately vest and become
non­forfeitable. If the Participant’s Continuous Service ceases because the
Participant is terminated for any other reason, all unvested Restricted Shares
shall be forfeited. Upon the forfeiture of any Restricted Shares pursuant to
this Section 3, the Participant shall have no further right with respect to such
Restricted Shares.
(iii)    Change of Control. Notwithstanding the foregoing, in the event the
Participant’s Continuous Service is terminated by the Company without Cause or
by the Participant for Good Reason on or before the eighteen (18) month
anniversary of a Change of Control (as defined in the Employment Agreement),
one-hundred percent (100%) of the Participant’s then unvested Restricted Shares
shall immediately vest and become non-forfeitable. For the avoidance of doubt,
for purposes of this Agreement, the definition of “Change of Control” shall be
governed by the definition as used in the Employment Agreement (notwithstanding
the definition under the Plan).
4.    Taxes.
(i)    Withholding. The Participant shall be required to pay, in cash, to the
Parent, and the Parent and its Affiliates shall have the right and are hereby
authorized to withhold from this Restricted Stock Award or from any compensation
or other amount owing to the Participant, the amount of any applicable
withholding taxes with respect to the Restricted Shares upon the applicable
vesting date, or the date the value of any shares of Common Stock first


1.

--------------------------------------------------------------------------------




becomes includible in the Participant’s gross income for income tax purposes,
and to take such other action as may be necessary in the opinion of the Parent
to satisfy all obligations for payment of such taxes. Regardless of any action
the Parent or the Company may take with respect to any or all tax withholding
obligations, the Participant acknowledges that the ultimate liability for all
such taxes is and remains the Participant’s responsibility (or that of the
Participant’s beneficiary).
(ii)    83(b) Election. The Participant hereby acknowledges that the Participant
has been advised by the Company and the Parent to seek independent tax advice
from the Participant’s advisors regarding the availability and advisability of
making an election under Section 83(b) of the Internal Revenue Code of 1986, as
amended, and that any such election, if made, must be made within 30 days of the
Grant Date. The Participant expressly acknowledges that the Participant is
solely responsible for filing any such Section 83(b) election with the
appropriate governmental authorities, irrespective of the fact that such
election is also delivered to the Parent.
5.    Rights as a Shareholder. The Participant shall be the record owner of the
Restricted Shares unless or until such Restricted Share is forfeited pursuant to
Section 3 above or is otherwise transferred, and as record owner shall be
entitled to all rights of a common shareholder of the Parent. Any dividends paid
on the Restricted Shares shall be subject to the same vesting and forfeiture
restrictions as apply to the Restricted Shares.
6.    Evidence of Shares; Legend. The Participant agrees that, in the Parent’s
discretion, the Participant’s ownership of the Restricted Shares may be
evidenced solely by a “book entry” (i.e., a computerized or manual entry) in the
records of the Parent or its designated stock transfer agent in the
Participant’s name, which shall be subject to a stop transfer order consistent
with this Agreement and the legend set forth below. If, however, during the
period in which the restrictions remain in place, the Restricted Shares are
evidenced by a stock certificate or certificates, registered in the
Participant’s name, the Participant acknowledges that upon receipt of such stock
certificate or certificates, such certificates shall bear the following legend
and such other legends as may be required by law or contract:
“These shares have been issued pursuant to the Myovant Sciences Ltd. 2016 Equity
Incentive Plan (the “Plan”) and are subject to forfeiture to Myovant Sciences
Ltd. in accordance with the terms of the Plan and an Agreement between Myovant
Sciences Ltd. and the person in whose name the certificate is registered. These
shares may not be sold, transferred, pledged, assigned, encumbered, alienated,
hypothecated or otherwise disposed of except in accordance with the terms of the
Plan and said Agreement.”
The Participant agrees that upon receipt of any such stock certificates for the
Restricted Shares the Participant shall deposit each such certificate with the
Parent, or such other escrow holder as the Board may appoint, together with a
stock power endorsed in blank or other appropriate instrument of transfer, to be
held by the Parent or such escrow holder until the applicable vesting date. Upon
expiration of the applicable portion of the restrictions, a certificate or
certificates representing the shares of Common Stock as to which the period of
restriction has so lapsed shall be delivered to the Participant by the Parent,
subject to satisfaction of any tax obligations in accordance with Section 4
hereof; provided, however, that such shares of Common Stock may nevertheless be
evidenced on a non-certificated basis, to the extent not prohibited by
applicable law or the rules of any stock exchange.
7.    Transferability. The Restricted Shares may not, at any time prior to
becoming vested pursuant to Section 3 above, be transferred, sold, assigned,
pledged, hypothecated or otherwise alienated; provided, however, that the Board
may, in its discretion, permit the Restricted Shares to be transferred subject
to such conditions and limitations as may be imposed by the Board.
8.    No Right as Employee or Consultant. Neither the grant of the Restricted
Shares nor any terms contained in this Agreement shall (i) affect in any manner
whatsoever the right or power of the Company to terminate the Participant’s
Continuous Service for any reason, with or without cause, (ii) if applicable,
affect the Participant’s status as an at-will employee of the Company who is
subject to termination of Continuous Service without cause,


2.

--------------------------------------------------------------------------------




(iii) confer upon the Participant any right to remain employed by or in service
to the Company, (iv) interfere in any way with the right of the Company at any
time to terminate such employment or service, or (v) affect the right of the
Company to increase or decrease the Participant’s other compensation.
9.    The Plan. By accepting any benefit under this Agreement, the Participant
and any person claiming a benefit under or through the Participant shall be
conclusively deemed to have indicated his or her acceptance and ratification of,
and consent to, all of the terms and conditions of the Plan and this Agreement
and any action taken under the Plan by the Board, the Committee or the Parent,
in any case in accordance with the terms and conditions of the Plan. This
Agreement is subject to all the terms, provisions and conditions of the Plan,
which are incorporated herein by reference, and to such rules, policies and
regulations as may from time to time be adopted by the Committee. In the event
of any conflict between the provisions of the Plan and this Agreement, the
provisions of the Plan shall control, and this Agreement shall be deemed to be
modified accordingly.
10.    Compliance with Laws and Regulations. The Restricted Shares and the
obligation of the Parent to deliver shares hereunder shall be subject in all
respects to (i) all applicable Federal and state laws, rules and regulations and
(ii) any registration, qualification, approvals or other requirements imposed by
any government or regulatory agency or body which the Committee shall, in its
discretion, determine to be necessary or applicable.
11.    Market Standoff Agreement. The Participant agrees that in connection with
any registration of the Company’s securities that, upon the request of the
Parent or the underwriters managing any public offering of the Parent’s
securities, the Participant will not sell or otherwise dispose of any shares of
Common Stock underlying the Restricted Stock Award without the prior written
consent of the Parent or such underwriters, as the case may be, for such
reasonable period of time after the effective date of such registration as may
be requested by such managing underwriters and subject to all restrictions as
the Parent or the underwriters may specify. The Participant will enter into any
agreement reasonably required by the underwriters to implement the foregoing.
12.    Notices. All notices by the Participant or the Participant’s successors
or permitted assigns shall be addressed to the Parent, Clarendon House, 2 Church
Street; Hamilton HM 11, Attention: General Counsel, or such other address as the
Parent may from time to time specify. All notices to the Participant shall be
addressed to the Participant at the Participant’s address in the Company’s
records.
13.    Other Plans. The Participant acknowledges that any income derived from
any Restricted Shares shall not affect the Participant’s participation in or
benefits under, any other benefit plan or other contract or arrangement
maintained by the Parent, the Company or any other Subsidiary of the Parent.


3.

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parent has caused this Agreement to be executed by its
duly authorized officer.
 
Myovant Sciences Ltd.
 
By:
 
 
 
Name:
 
 
Title:
 





4.

--------------------------------------------------------------------------------






The undersigned hereby acknowledges, effective as of the date first stated
above, that the Participant has carefully read this Agreement and agrees to be
bound by all of the provisions set forth herein.
GRANTEE:
 
Signature
 
Name
 
Date
 





5.